DISMISS and Opinion Filed September 1, 2020




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00495-CV

           PMR/WHM, LTD. AND JLK LAND, LTD., Appellants
                                V.
          165 HOWE, L.P. AND MEHRDAD MOAYEDI, Appellees

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-13-03144-A

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                         Opinion by Chief Justice Burns
      Both the clerk’s and reporter’s records in this case are past due. By order

dated June 22, 2020 we notified appellants the Court had been informed that

appellants intended to dismiss their appeal. We directed appellants to file either (1)

a motion to dismiss this appeal or (2) written verification appellants intend to

proceed with the appeal as well as proof of payment for the clerk’s record. We

cautioned appellants that failure to provide the requested documentation might result

in the dismissal of this appeal without further notice. To date, appellants have not
responded to the Court’s order nor have they otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).



                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

200495F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PMR/WHM, LTD. AND JLK                        On Appeal from the County Court at
LAND, LTD., Appellants                       Law No. 1, Dallas County, Texas
                                             Trial Court Cause No. CC-13-03144-
No. 05-20-00495-CV          V.               A.
                                             Opinion delivered by Chief Justice
165 HOWE, L.P. AND MEHRDAD                   Burns. Justices Molberg and Nowell
MOAYEDI, Appellees                           participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellees 165 HOWE, L.P. AND MEHRDAD
MOAYEDI recover their costs of this appeal from appellants PMR/WHM, LTD.
AND JLK LAND, LTD..


Judgment entered September 1, 2020




                                       –3–